 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARTHA MARIE GALICINAO,                           No. 2:18-cv-00013 CKD
12                       Plaintiff,
13           v.                                         ORDER
14    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security,
15
                         Defendant.
16

17

18          Plaintiff seeks judicial review of a final decision of the Commissioner of Social Security

19   (“Commissioner”) denying an application for Supplemental Security Income (“SSI”) under Title

20   XVI of the Social Security Act (“Act”). The parties have consented to Magistrate Judge

21   jurisdiction to conduct all proceedings in the case, including the entry of final judgment. For the

22   reasons discussed below, the court will grant plaintiff’s motion for summary judgment and deny

23   the Commissioner’s cross-motion for summary judgment.

24   BACKGROUND

25          Plaintiff, born in 1959, applied on August 8, 2014 for SSI and disability insurance

26   benefits, alleging disability beginning August 1, 2012. Administrative Transcript (“AT”) 15, 103.

27   Plaintiff alleged she was unable to work due to arthritis, high blood pressure, high cholesterol,

28   anxiety, depression, panic attacks, slipped disc, spondylolysis, and heel spurs. AT 104. In a
                                                       1
 1   decision dated April 5, 2017, the ALJ determined that plaintiff was not disabled.1 AT 28. The

 2   ALJ made the following findings (citations to 20 C.F.R. omitted):

 3                  1. The claimant meets the insured status requirements of the Social
                    Security Act through June 30, 2018.
 4
                    2. The claimant has not engaged in substantial gainful activity since
 5                  August 1, 2012, the alleged onset date.
 6                  3. The claimant has the following severe impairments: obesity,
                    degenerative disc disease of the lumbar spine, and hypertension
 7                  (“HTN”).
 8                  4. The claimant does not have an impairment or combination of
                    impairments that meets or medically equals one of the listed
 9                  impairments in 20 CFR Part 404, Subpart P, Appendix 1.
10
     1
             Disability Insurance Benefits are paid to disabled persons who have contributed to the
11
     Social Security program, 42 U.S.C. § 401 et seq. Supplemental Security Income is paid to
12   disabled persons with low income. 42 U.S.C. § 1382 et seq. Both provisions define disability, in
     part, as an “inability to engage in any substantial gainful activity” due to “a medically
13   determinable physical or mental impairment. . . .” 42 U.S.C. §§ 423(d)(1)(a) & 1382c(a)(3)(A).
     A parallel five-step sequential evaluation governs eligibility for benefits under both programs.
14   See 20 C.F.R. §§ 404.1520, 404.1571-76, 416.920 & 416.971-76; Bowen v. Yuckert, 482 U.S.
     137, 140-142, 107 S. Ct. 2287 (1987). The following summarizes the sequential evaluation:
15
                            Step one: Is the claimant engaging in substantial gainful
16                  activity? If so, the claimant is found not disabled. If not, proceed to
                    step two.
17
                           Step two: Does the claimant have a “severe” impairment? If
18                  so, proceed to step three. If not, then a finding of not disabled is
                    appropriate.
19
                           Step three: Does the claimant’s impairment or combination
20                  of impairments meet or equal an impairment listed in 20 C.F.R., Pt.
                    404, Subpt. P, App.1? If so, the claimant is automatically determined
21                  disabled. If not, proceed to step four.
22                        Step four: Is the claimant capable of performing his past
                    work? If so, the claimant is not disabled. If not, proceed to step five.
23
                           Step five: Does the claimant have the residual functional
24                  capacity to perform any other work? If so, the claimant is not
                    disabled. If not, the claimant is disabled.
25

26   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).

27          The claimant bears the burden of proof in the first four steps of the sequential evaluation
     process. Bowen, 482 U.S. at 146 n.5, 107 S. Ct. at 2294 n.5. The Commissioner bears the
28   burden if the sequential evaluation process proceeds to step five. Id.
                                                       2
 1                  5. After careful consideration of the entire record, the undersigned
                    finds that the claimant has the residual functional capacity (“RFC”)
 2                  to perform less than the full range of light work with the following
                    function-by-function limitations: lift and/or carry 10 pounds
 3                  frequently and 20 pounds occasionally; sit for 6 hours in an 8 hour
                    workday; stand and/or walk for 6 hours in an 8 hour workday;
 4                  precluded from climbing ladders, ropes, and scaffolds; occasionally
                    climb ramps and stairs; occasional stooping, kneeling, crouching and
 5                  crawl; frequent balancing; and should avoid concentrated exposure
                    to extreme cold and hazards (which includes unprotected heights,
 6                  machinery, dangerous equipment, and so forth).

 7                  6. The claimant is capable of performing past relevant work as a
                    director, research & development, as generally performed.2 This
 8                  work does not require the performance of work-related activities
                    precluded by the claimant’s residual functional capacity.
 9
                    7. The claimant has not been under a disability, as defined in the
10                  Social Security Act, from August 1, 2012, through the date of this
                    decision.
11

12   AT 17-28.

13          The ALJ also made alternative step five findings that, considering the claimant’s age,

14   work experience, and residual functional capacity (RFC), there were other jobs existing in the

15   national economy that she could perform. AT 27. The ALJ noted the vocational expert’s (VE’s)

16   finding that plaintiff’s past relevant work as a director of research and development was skilled

17   with a specific vocational preparation (SVP) code of 8 and required the following skills: the

18   ability to work with elderly and disabled individuals and market analyst skills. AT 27. The ALJ

19   found that plaintiff had acquired work skills from past relevant work that were transferable to

20   other occupations that existed in significant numbers in the national economy. AT 27. When

21   asked about jobs which could be performed by someone with the same age, education, past

22   relevant work experience and RFC as plaintiff, and which required skills acquired in plaintiff’s

23   past relevant work but no other skills, the VE listed the representative occupations of market

24   research analyst, companion, cashier II, administrative clerk, and production clerk. AT 27-28.

25   The ALJ found plaintiff not disabled for this alternate reason, along with the ability to perform

26   past relevant work. AT 27-28.

27
     2
      Plaintiff testified that she managed the local affiliate of a market research firm in 2002, prior to
28   working as a caregiver. AT 40-41.
                                                         3
 1   ISSUES PRESENTED

 2           Plaintiff argues that the ALJ committed the following errors in finding plaintiff not

 3   disabled: (1) the ALJ erroneously discounted the opinion of plaintiff’s treating physician; (2) the

 4   RFC did not account for acknowledged mental limitations; and (3) the ALJ erred in discounting

 5   plaintiff’s credibility.

 6   LEGAL STANDARDS

 7           The court reviews the Commissioner’s decision to determine whether (1) it is based on

 8   proper legal standards pursuant to 42 U.S.C. § 405(g), and (2) substantial evidence in the record

 9   as a whole supports it. Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial

10   evidence is more than a mere scintilla, but less than a preponderance. Connett v. Barnhart, 340

11   F.3d 871, 873 (9th Cir. 2003) (citation omitted). It means “such relevant evidence as a reasonable

12   mind might accept as adequate to support a conclusion.” Orn v. Astrue, 495 F.3d 625, 630 (9th

13   Cir. 2007), quoting Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005). “The ALJ is

14   responsible for determining credibility, resolving conflicts in medical testimony, and resolving

15   ambiguities.” Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001) (citations omitted).

16   “The court will uphold the ALJ’s conclusion when the evidence is susceptible to more than one

17   rational interpretation.” Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008).

18           The record as a whole must be considered, Howard v. Heckler, 782 F.2d 1484, 1487 (9th

19   Cir. 1986), and both the evidence that supports and the evidence that detracts from the ALJ’s

20   conclusion weighed. See Jones v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). The court may not
21   affirm the ALJ’s decision simply by isolating a specific quantum of supporting evidence. Id.; see

22   also Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989). If substantial evidence supports the

23   administrative findings, or if there is conflicting evidence supporting a finding of either disability

24   or nondisability, the finding of the ALJ is conclusive, see Sprague v. Bowen, 812 F.2d 1226,

25   1229-30 (9th Cir. 1987), and may be set aside only if an improper legal standard was applied in

26   weighing the evidence. See Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th Cir. 1988).
27   ////

28   ////
                                                        4
 1   ANALYSIS

 2          Plaintiff asserts that the ALJ did not provide sufficient reason for giving “no weight” to

 3   the November 18, 2015 medical source statement of treating physician Dr. Harbhajan Shergill.

 4   See AT 531-533. Dr. Shergill, a primary care practitioner, began treating plaintiff in January

 5   2012, seven months before the alleged disability onset date. AT 409-410. He treated her

 6   periodically for about four years, until November 2015. AT 55; see, e.g., AT 409 (plaintiff

 7   sought treatment for back and hip pain and appeared to be “under a lot of stress”); AT 397

 8   (plaintiff sought treatment for back pain and depression); AT 492 (plaintiff sought treatment for

 9   back pain). Dr. Shergill prescribed and refilled various medications for plaintiff, including

10   Vicodin, Trazodone, Zocor, Ativan, Norco, and Flexeril. See, e.g., AT 398, 405, 407, 408.

11          The weight given to medical opinions depends in part on whether they are proffered by

12   treating, examining, or non-examining professionals. Lester v. Chater, 81 F.3d 821, 830 (9th Cir.

13   1995). Ordinarily, more weight is given to the opinion of a treating professional, who has a

14   greater opportunity to know and observe the patient as an individual. Id.; Smolen v. Chater, 80

15   F.3d 1273, 1285 (9th Cir. 1996).

16          To evaluate whether an ALJ properly rejected a medical opinion, in addition to

17   considering its source, the court considers whether (1) contradictory opinions are in the record,

18   and (2) clinical findings support the opinions. An ALJ may reject an uncontradicted opinion of a

19   treating or examining medical professional only for “clear and convincing” reasons. Lester, 81

20   F.3d at 831. In contrast, a contradicted opinion of a treating or examining professional may be
21   rejected for “specific and legitimate” reasons, that are supported by substantial evidence. Id. at

22   830. While a treating professional’s opinion generally is accorded superior weight, if it is

23   contradicted by a supported examining professional’s opinion (e.g., supported by different

24   independent clinical findings), the ALJ may resolve the conflict. Andrews v. Shalala , 53 F.3d

25   1035, 1041 (9th Cir. 1995) (citing Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989)). In

26   any event, the ALJ need not give weight to conclusory opinions supported by minimal clinical
27   findings. Meanel v. Apfel, 172 F.3d 1111, 1113 (9th Cir. 1999) (treating physician’s conclusory,

28   minimally supported opinion rejected); see also Magallanes , 881 F.2d at 751. The opinion of a
                                                       5
 1   non-examining professional, without other evidence, is insufficient to reject the opinion of a

 2   treating or examining professional. Lester, 81 F.3d at 831.

 3          The ALJ addressed Dr. Shergill’s opinion as follows:

 4                  H.S. Shergill, MD opined on November 18, 2015 that the claimant is
                    diagnosed with back pain and has symptoms of back pain, neck pain,
 5                  hip pain and left upper extremity pain such that she can only lift/carry
                    10 pounds occasionally and less than 10 pounds frequently;
 6                  stand/walk 0-2 hours in an 8 hour day; sit 0-2 hours in an 8 hour day;
                    never twist, stoop, crouch/squat, or climb ladders or stairs; that she
 7                  will have significant limitations reaching/handling, and fingering
                    with the upper left extremity. [AT 531-532.] Dr. Shergill opined
 8                  that the claimant has psychological conditions of depression; that
                    pain and symptoms will constantly interfere with attention and
 9                  concentration; that the claimant is only capable of low stress jobs;
                    and that the claimant will be absent 4 or more days per month. [AT
10                  533.]
11                  The undersigned affords this opinion no weight. First, Dr. Shergill
                    did not treat the claimant for depression: treatment notes document
12                  only one occasion wherein Dr. Shergill noted the claimant’s
                    subjective complaint of ‘anxiety with panic attacks’ without any
13                  corresponding clinical findings. [Record citation.] The lack of any
                    longitudinal history of treatment for the condition infers that Dr.
14                  Shergill is not familiar with the claimant’s mental impairments so as
                    to offer a reliable assessment. Second, Dr. Shergill’s opinions are
15                  not substantiated by his treatment notes, as treatment notes do not
                    indicate any objective clinical findings that would lend support to the
16                  limitations opined. In fact, Dr. Shergill’s opinion regarding
                    manipulative limitations is inconsistent with recent physical
17                  examination findings that the claimant retains normal range of
                    motion. [Record citation.]
18

19   AT 25 (emphasis in original).
20          Plaintiff takes issue with the ALJ’s statements that Dr. Shergill did not treat her for
21   depression, and that his notes only document a onetime complaint of anxiety with panic attacks.

22   In fact, Dr. Shergill’s notes make numerous references to mental symptoms, and he repeatedly

23   diagnosed plaintiff with, and prescribed medication for, mental impairments. In January 2012,

24   Dr. Shergill noted that plaintiff was “under a lot of stress” and crying; he prescribed the anti-

25   anxiety drug Ativan. AT 409. One month later, he noted that she was “very nervous and upset”

26   and diagnosed her with anxiety. AT 409. In January and April 2013, Dr. Shergill noted
27   depression, trouble sleeping, and stress, and prescribed Trazadone along with Ativan. AT 405,

28   407. In August 2014, Dr. Shergill noted that plaintiff was “very depressed and feeling down” and
                                                        6
 1   prescribed Ativan. AT 397. Two weeks later, Dr. Shergill diagnosed anxiety and recommended

 2   that plaintiff see a psychiatrist. AT 396. In December 2014, Dr. Shergill noted plaintiff’s reports

 3   of “anxiety attacks, getting worse lately, public phobias, shakiness in hands.” AT 650. He

 4   diagnosed plaintiff with “anxiety with panic attacks” and prescribed Valium. AT 650.

 5   Throughout 2015, Dr. Shergill continued to prescribe Ativan for plaintiff’s reported symptoms of

 6   anxiety. See generally AT 624-646. Dr. Shergill again diagnosed plaintiff with anxiety in

 7   November 2016. AT 623.

 8          Contrary to the ALJ’s finding, plaintiff presented with mental symptoms to Dr. Shergill

 9   more than once, and his treatment notes document a “longitudinal history” of assessing and

10   treating mental symptoms. The undersigned concludes that the ALJ did not provide specific and

11   legitimate reasons for giving no weight whatsoever to Dr. Shergill’s opinion of plaintiff’s mental

12   impairments.3

13          Moreover, as plaintiff points out in her second claim, the RFC includes no mental

14   limitations, despite the ALJ’s own finding that plaintiff had medically determinable impairments

15   of mood disorder, anxiety disorder, and depression. AT 20. The ALJ found plaintiff to have

16   “mild limitation” in the functional areas of understanding, remembering or applying information;

17   interacting with others; and concentration, persisting, or maintaining pace. AT 20. The ALJ also

18   stated that plaintiff’s anxiety disorder was “considered in the disability evaluation,” though it is

19   not clear how. AT 20.

20          In determining RFC, the ALJ discounted plaintiff’s self-reported mental symptoms,
21   stating that “her mental conditions have been adequately managed by her primary care physician,

22   which tends to detract from the severity of symptoms.” AT 24. While this part of the decision

23   acknowledged that plaintiff’s primary doctor treated her mental conditions, the ALJ rejected Dr.

24   Shergill’s opinion that plaintiff was only “capable of low stress jobs,” suffered from depression,

25   had impaired attention and concentration, and would be absent from work more than four days

26   per month. AT 533. Ultimately, the RFC included only physical limitations. As plaintiff has
27
     3
      The court expresses no opinion as to the ALJ’s weighing of Dr. Shergill’s findings as to
28   physical limitations, as it does not reach that issue.
                                                         7
 1   shown harmful error in the weighing of the treating physician’s opinion, she is entitled to

 2   summary judgment.

 3   CONCLUSION

 4          With error established, the court has the discretion to remand or reverse and award

 5   benefits. McAllister v. Sullivan, 888 F.2d 599, 603 (9th Cir. 1989). A case may be remanded

 6   under the “credit-as-true” rule for an award of benefits where:

 7                  (1) the record has been fully developed and further administrative
                    proceedings would serve no useful purpose; (2) the ALJ has failed to
 8                  provide legally sufficient reasons for rejecting evidence, whether
                    claimant testimony or medical opinion; and (3) if the improperly
 9                  discredited evidence were credited as true, the ALJ would be
                    required to find the claimant disabled on remand.
10

11   Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir. 2014). Even where all the conditions for the

12   “credit-as-true” rule are met, the court retains “flexibility to remand for further proceedings when

13   the record as a whole creates serious doubt as to whether the claimant is, in fact, disabled within

14   the meaning of the Social Security Act.” Id. at 1021; see also Dominguez v. Colvin, 808 F.3d

15   403, 407 (9th Cir. 2015) (“Unless the district court concludes that further administrative

16   proceedings would serve no useful purpose, it may not remand with a direction to provide

17   benefits.”); Treichler v. Commissioner of Social Sec. Admin., 775 F.3d 1090, 1105 (9th Cir.

18   2014) (“Where . . . an ALJ makes a legal error, but the record is uncertain and ambiguous, the

19   proper approach is to remand the case to the agency.”).

20          Here, the record as a whole creates serious doubt as to whether plaintiff was disabled
21   during the relevant period. On remand, the ALJ shall reevaluate the medical opinion evidence

22   and provide legally sufficient reasons for discounting any opinion as to plaintiff’s impairments

23   and/or ability to perform work-related functions.

24          The court expresses no opinion regarding how the evidence should ultimately be weighed,

25   and any ambiguities or inconsistencies resolved, on remand. The court also does not instruct the

26   ALJ to credit any particular opinion or testimony. The ALJ may ultimately find plaintiff disabled
27   during the entirety of the relevant period; may find plaintiff eligible for some type of closed

28   period of disability benefits; or may find that plaintiff was never disabled during the relevant
                                                         8
 1   period, provided that the ALJ’s determination complies with applicable legal standards and is

 2   supported by the record as a whole.

 3            For the reasons stated herein, this matter will be remanded under sentence four of 42

 4   U.S.C. § 405(g) for further administrative proceedings.

 5            Accordingly, IT IS HEREBY ORDERED that:

 6                      1. Plaintiff’s motion for summary judgment (ECF No. 13) is granted;

 7                      2. The Commissioner’s cross-motion for summary judgment (ECF No. 16) is

 8                             denied; and

 9                      3. This matter is remanded for further proceedings consistent with this order.

10

11   Dated: March 13, 2019
                                                         _____________________________________
12
                                                         CAROLYN K. DELANEY
13                                                       UNITED STATES MAGISTRATE JUDGE

14

15

16

17   2/galicinao0013.ssi.ckd

18

19

20
21

22

23

24

25

26
27

28
                                                          9
